DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 4/25/2019, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 02/04/2021, with respect to the rejection(s) of claim(s) 1-17 and 20-24 under 35 U.S.C. 103 have been fully considered and are partially persuasive.  Therefore, part of the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seigel (US 2017/0083643 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 8, 7, 9, 14, 15, 16, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Seigel (US 2017/0083643 A1) in view of Botzer (US 20140282813 A1), and further in view of Lavallee (US 7315807 B1)
Regarding Claim 1, 8, 15

Seigel teaches:

A method for a workflow replay tool, of automatically identifying and recreating tenant network environment issues in a set of datacenters, the method comprising: analyzing, by the workflow replay tool, (i) a set of log files generated in the tenant network environment that spans the set of datacenters and received from network manager servers in each of the datacenters to identify workflows executed by entities of the tenant network (¶35 generate an event log, replication server 202 simulates in the replicated computing system 204 may include activities based on event logs generated by auditing software, activities simulated in the replicated computing system 204 may include configuration change events, e.g., changes to configurations of software components, changes to configurations of hardware components, and the like.  For example, an event log may be generated when a software agent template (e.g., identifying how each software agent audits a respective set of components in the network) is changed.); and 

(ii) network manager server databases of each of the datacenters to identify logical network entities in the tenant network environment that are implemented by physical network entities executing the identified workflows, (¶35 generate an event log, replication server 202 simulates in the replicated computing system 204 may include activities based on event logs generated by auditing software, activities simulated in the replicated computing system 204 may include configuration change events, e.g., changes to configurations of software components, changes to configurations of hardware components, and the like.  For example, an event log may be generated when a software agent template (e.g., identifying how each software agent audits a respective set of components in the network) is changed);




Seigel does not teach:



based on the analysis of the network manager server databases of each datacenter, allocating resources in a lab environment to simulate the physical and logical network entities of the tenant network environment; 

and rerunning the workflows identified by the workflow replay tool using the allocated resources simulating the physical and logical network entities of the tenant network environment in the lab environment to recreate the tenant network environment issues.

Botzer teaches:

wherein at least one logical network entity is implemented across multiple physical network entities in the set of datacenters (¶29 Datacenter 110 may be associated with the logical network, the logical network is a named set of global network connectivity properties in datacenter 110, the logical network may be assigned as a resource of a cluster in datacenter 110, and all hosts in the cluster may have the same logical network implemented)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel in light of Botzer in order to provide a datacenter that may be associated with a physical site that includes clusters of hosts that are connected to a network (Botzer ¶25).

Seigel-Botzer does not teach:

based on the analysis of the network manager server databases of each datacenter, allocating resources in a lab environment to simulate the physical and logical network entities of the tenant network environment; 

and rerunning the workflows identified by the workflow replay tool using the allocated resources simulating the physical and logical network entities of the tenant network environment in the lab environment to recreate the tenant network environment issues.



Lavallee teaches:


 (col 5 lines 60-67 col 6 lines 1-15 The simulator agent 130 has access to stored responses indicative of the managed resource 122 to be simulated.  The simulator agent 130 makes calls 132 responsive to the server 110 (, allocating resources in a lab environment to simulate the physical and logical network entities), and returns responses 134 that simulate the emulated resource 124.  In this manner, the simulator agent 130 and corresponding emulated resources 124-N duplicate scenarios involving many managed resources 122 in the SAN 102 without requiring actual deployment of the hardware.  Such a simulation allows recreation of, for example, a particular customer site problem, which may be difficult to duplicate, in a controlled test environment for monitoring and debugging purposes); 

and

rerunning the workflows identified by the workflow replay tool using the allocated resources simulating the physical and logical network entities of the tenant network environment in the lab environment to recreate the tenant network environment issues (col 5 lines 60-67 col 6 lines 1-15 The simulator agent 130 has access to stored responses indicative of the managed resource 122 to be simulated.  The simulator agent 130 makes calls 132 responsive to the server 110 (, allocating resources in a lab environment to simulate the physical and logical network entities), and returns responses 134 that simulate the emulated resource 124.  In this manner, the simulator agent 130 and corresponding emulated resources 124-N duplicate scenarios involving many managed resources 122 in the SAN 102 without requiring actual deployment of the hardware.  Such a simulation allows recreation of, for example, a particular customer site problem, which may be difficult to duplicate, in a controlled test environment for monitoring and debugging purposes).




Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel-Botzer in light of Lavallee in order to manage information from environments that typically include a plurality of interconnected manageable entities, or nodes recreating a particular  (Lavallee col 2 lines 20-35).

Regarding Claim 2, 9, 16 

Seigel-Botzer-Lavallee teaches:
The method of claim 1.

Seigel teaches:

 The method of claim 1, wherein analyzing the set of log files comprises identifying a set of tasks in each log file, each task comprising a set of event, each event corresponding to a message in a log file (¶14 event log generator¶36 the replicated computing system 204 may include the software components, the hardware components, portions of the network topology, the domains etc. that enable to the problem to be reproduced while components of the replicated computing system 204 that are unrelated to reproducing the problem may be removed or deactivated, ¶35  event activities simulated in the replicated computing system 204 may include configuration change events, e.g., changes to configurations of software components, changes to configurations of hardware components, and the like.  For example, an event log may be generated when a software agent template (e.g., identifying how each software agent audits a respective set of components in the network) is changed).


Regarding Claim 7, 14


Seigel teaches:


The method of claim 1, wherein analyzing the network manager server databases comprises identifying a definition of a set of physical network entities in the tenant network environment, the set of physical network entities comprising forwarding elements, data compute nodes (DCNs), and network connections of the tenant environment (¶35 generate an event log, replication server 202 simulates in the replicated computing system 204 may include activities based on event logs generated by auditing software, activities simulated in the replicated computing system 204 may include configuration change events, e.g., changes to configurations of software components, changes to configurations of hardware components, and the like.  For example, an event log may be generated when a software agent template (e.g., identifying how each software agent audits a respective set of components in the network) is changed.)

Regarding Claim 21

Seigel-Botzer-Lavallee teaches:

The method of claim 1.



Seigel teaches:

The method of claim 1, wherein the at least one logical network entity is a logical forwarding element that is implemented by a set of the physical network entities (¶35 generate an event log, replication server 202 simulates in the replicated computing system 204 may include activities based on event logs generated by auditing software, activities simulated in the replicated computing system 204 may include configuration change events, e.g., changes to configurations of software components, changes to configurations of hardware components, and the like.  For example, an event log may be generated when a software agent template (e.g., identifying how each software agent audits a respective set of components in the network) is changed.).

Regarding Claim 23

Seigel-Botzer-Lavallee teaches:

The method of claim 1.

Botzer teaches:

The non-transitory machine readable medium of claim 8, wherein the at least one logical network entity is a logical forwarding element that is implemented by a set of the physical network entities (¶29 Datacenter 110 (logical forwarding element) may be associated with the logical network, the logical network is a named set of global network connectivity properties in datacenter 110, the logical network may be assigned as a resource of a cluster (implemented by a set of the physical network entities) in datacenter 110, and all hosts in the cluster may have the same logical network implemented)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel in light of Botzer in order to provide a datacenter that may be associated with a physical site that includes clusters of hosts that are connected to a network (Botzer ¶25).


Regarding Claim 24

Seigel-Botzer-Lavallee teaches:

The method of claim 1.


Botzer teaches:

The system of claim 15, wherein the at least one logical network entity is a logical forwarding element that is implemented by a set of the physical network entities (¶29 Datacenter 110 (logical forwarding element) may be associated with the logical network, the logical network is a named set of global network connectivity properties in datacenter 110, the logical network may be assigned as a resource of a cluster (implemented by a set of the physical network entities) in datacenter 110, and all hosts in the cluster may have the same logical network implemented)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel in light of Botzer in order to provide a datacenter that may be associated with a physical site that includes clusters of hosts that are connected to a network (Botzer ¶25).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Seigel-Botzer-Lavallee as applied to claim 1 above, and further in view of Lazar (US 2003/0212908 A1). 

Regarding Claim 22

Seigel-Botzer-Lavallee teaches:

The method of claim 1.


Seigel-Botzer-Lavallee does not teach:

The method of claim 1 further comprising: generating a set of reports based on analysis of the set of log files; and 

presenting the generated reports in a user interface.

Lazar teaches:

The method of claim 1 further comprising: generating a set of reports based on analysis of the set of log files (¶57 in response to a reported problem with a service instance, test tenants may be created in that selected service instance to allow the engineer to attempt to recreate and diagnose the reported problem); and 

presenting the generated reports in a user interface (¶2 test tenants may be manually provisioned using the same user interface, ¶70 graphical user interface, for providing the user with tactile feedback).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel-Botzer-Lavallee in light of Lazar in order to produce reports or feeds usable by other systems, and/or send notifications or generate alerts when workflows fail or problems with the multi-tenant system, workloads, service instances, resources, or tenants are identified (Lazar ¶6).




Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seigel-Botzer-Lavallee applied to claim 2 above, and further in view of Squillace (US 2011/0055815 A1)

Regarding Claim 6, 13, 20 

Seigel-Botzer-Lavallee does not teach:

 The method of claim 2 further comprising parsing the set of log files into a hierarchical data structure comprising one of a parse tree and an abstract syntax tree, wherein the set of tasks in each log file are identified using the data structure.

Squillace teaches:
 The method of claim 2 further comprising parsing the set of log files into a hierarchical data structure comprising one of a parse tree and an abstract syntax tree, wherein the set of tasks in each log file are identified using the data structure (¶57 tree hierarchical structure, e.g., an abstract syntax tree, the debug agent 115 can be configured to store the state information in a file or other data structure, such as a debug log). Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel- Botzer-Lavallee in light of Squillace in order for debugging a graphical user interface (GUI) of a computer application code (Squillace abstract).


Claim 3, 4, 5, 10, 11, 12,  and 17are rejected under 35 U.S.C. 103 as being unpatentable over Seigel-Botzer-Lavallee as applied to claim 2 above, and further in view of Cook (US 2006/0264918 A1).

Regarding Claim 3, 10, 17

Seigel-Botzer-Lavallee teaches:

The method of claim 2.
Seigel-Botzer-Lavallee does not teach:

The method of claim 2, wherein analyzing the set of log files further comprises: for each identified task, identifying precedence of the events in the task; and
 


Cook teaches:

The method of claim 2, wherein analyzing the set of log files further comprises: for each identified task, identifying precedence of the events in the task (¶79 The event log, which comprises event codes, timestamps and supporting 
data, for the sequence of events which occur during a procedure that applies the delivery device, can be used to replay the procedure precisely in time, and step by step); and 

identifying timestamps for each event (¶79 The event log, which comprises event codes, timestamps and supporting data, for the sequence of events which occur during a procedure that applies the delivery device, can be used to replay the procedure precisely in time, and step by step).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel- Botzer-Lavallee in light of Cook in order to allow reliable data that is generated in support of failure analysis for delivery devices, analysis of procedures executed using 
the delivery devices, and for understanding of patterns of use that can be 
applied for improving delivery devices (Cook ¶79).


Regarding Claim 4, 11

Seigel-Botzer-Lavallee -Cook teaches:

The method of claim 3.

Cook teaches:

 The method of claim 3 further comprising identifying timelines of the events based on identified timestamps and event precedence (¶79 The event log, which comprises event codes, timestamps and supporting data, for the sequence of events which occur during a procedure that applies the delivery device, can be used to replay the procedure precisely in time, and step by step); and 

(¶79 The event log, which comprises event codes, timestamps and supporting data, for the sequence of events which occur during a procedure that applies the delivery device, can be used to replay the procedure precisely in time, and step by step, reliable data is generated (generating reports) in support of failure analysis).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel-Botzer-Lavallee in light of Cook in order to allow reliable data that is generated in support of failure analysis for delivery devices, analysis of procedures executed using 
the delivery devices, and for understanding of patterns of use that can be 
applied for improving delivery devices (Cook ¶79)


Regarding Claim 5, 12
Seigel- Botzer-Lavallee-Cook teaches:

The method of claim 4.

Cook teaches:

The method of claim 4, wherein rerunning the workflows identified by the workflow replay tool comprises performing the identified tasks using the identified event precedence for each task and a same timeline as identified for the event (¶79 The event log, which comprises event codes, timestamps and supporting data, for the sequence of events which occur during a procedure that applies the delivery device, can be used to replay (rerunning the workflows) the procedure precisely in time, and step by step, reliable data is generated in support of failure analysis).





Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seigel- Botzer-Lavallee in light of Cook in order to allow reliable data that is generated in support of failure analysis for delivery devices, analysis of procedures executed using 
the delivery devices, and for understanding of patterns of use that can be 
applied for improving delivery devices (Cook ¶79)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        11/20/2021